Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 01/31/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Response to Amendment
Specification objections in the Office action of 19/14/2021 is withdrawn. Abstract submitted on 12/08/2021 has been entered.


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Translating fluid delivery device as claimed in independent claims 1, 13, and 20 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
 	US 8,944,691 (Chumokhvalov et al.) discloses a fluid delivery device (Figure 1), as claimed comprising: a sleeve 8 extending axially along an axis between a sleeve first end 142 and a sleeve second end 142 (Figure 1, and as shown below; For simplicity, wherever possible applicants reference characters are used in the annotated Figure 1) 


    PNG
    media_image1.png
    794
    768
    media_image1.png
    Greyscale


    	Prior art is silent about (a) a fluid passage outlet at the tube 138 distal end 154 (for claims1 and 20), and (b) a guiderail comprising a guiderail fluid passage, the sleeve 8 translatable axially along the guide rail where the guide rail projects axially through an internal bore of the sleeve 8, and a fluid passage outlet at the tube 138 distal end 154 (claim 13).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. For instance, US 5,658,127 (Bond et al.) discloses a fluid delivery system with a sleeve (v, Figure 3) with an internal bore (28), and a delivery device fluid passage (30) fluidly coupled with the internal bore (28). Bond is silent about (a) a tube connected to the sleeve and projecting out from the sleeve outer side, and the delivery device fluid passage extending radially through the tube to a fluid passage outlet at the tube distal end (claims 1 and 13), and (b) a guide rail comprising a guide rail fluid passage, a tube, the sleeve translatable axially along the guide rail where the guide rail projects axially through an internal bore of the sleeve, the tube connected to the sleeve and projecting out from the sleeve outer side, and the delivery device fluid passage extending radially through the tube to a fluid passage outlet at the tube distal end (claim 13).      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675